DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Greenbaum et al. (US 2019/0022158). Greenbaum et al. discloses a tobacco product selected from the group consisting of cigarettes, cigars, bulk tobacco (including leaves), reconstituted tobacco, pipe tobacco and smokeless snuff or “chewing” tobacco (as smokeless tobacco is commonly known) further comprising the addition of one or more cannabinoids. The quantity of CBD or other cannabinoid used is between 0.1 and 5000 milligrams for a cigarette or tobacco wad containing 400-1200 milligrams of tobacco, or preferably between 0.1% and 20.0% by weight of tobacco, or 0.4 mg to 240 mg for a cigarette or tobacco wad containing 400-1200 mg of tobacco. The cannabinoids present as additives have THC and CBD present in ratios in the range of 1:100 to 100:1, particularly between 1:20 to 20:1 ([0007]; [0016]; [0021]). Greenbaum et al. does not disclose or suggest that the tobacco product comprises at least 5 mg of low nicotine tobacco having a nicotine content of equal to or less than 3 mg/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747